Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 1 of 19

UNITED STATES COURT OF APPEALS Us
FOR THE SEVENTH CIRCUIT = §
AO
. ed
Kenneth R. Smith ) oO & >
) No.08-cr-188 hy  ~7 Po,
Vv } G To
No.15-cv-755 fg ay,
) a Lye
UNITED STATES ) QD
a
Up
MOTION TO PERMIT MOTION TO PERMIT FILING

COMES NOW, Kemneth R. Smith, pro se in the above captioned matter,:in line
with the holdings of Hains v Kerner, requesting this court accept this filing
and grant the relief requested.

On February 24, 2020 the District Court for the Western District of Wisconsin
filed an Order in response to a Motion For Redress. On March 6, 2020
Petitioner filed a timely Notice of Appeal. This notice was likely not filed
in the District Court because the Order stated, "any documents, including
motions, that ...petitioner files in 08-cr-188 or in 17-cv-755 will be added
to his court file but not acknowldged of docketed." On March 26, 2020
petitioner sent a Motion of Appeal through the prison Legal Mail System.

On May 6, 2020 petitioner filed for a status of the motion and requested a
docket sheet. The clerk provided the docket sheet which indicated that this
Court did not receive the motion and relevant documents.

Petitioner requests that this Court accept and file the documents enclosed
herein. Issues with the prison Legal Mail System have been an ongoing problem
This will be the second time petitioner had to resend motions to this court.
Petitioner has enclosed a copy of the Outgiong Special Mail Receipt indicating
that the original filing of this motion occured on March 26, 2020. ‘Thank

you for your time and assistance in this matter.

Sincerely,

X
Kenneth R. Smith

 
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 2 of 19
CERTIFICATE OF SERVICE

I certify that the forgoing documents were placed in the Prison Mail Box on
the 19th day of May, 2020. Due to the modified schedule at this institution,
I was unable to access a case manager to secure a Outgoing Special Mail

Receipt. Please send acknowledgement of receipt to the address below.

Sincerely,

x
Kenpeth R. Smith #06790-090

FCI Fairton
P.O. Box 420
Fairton, NJ 08320
Case: 3:15-cv-00755-bbc Document #::17 Filed: 06/08/20 Page 3 of 19

OP} > €MC

‘NUMBER: PAI 5300.16C
Date + Jone 25, 2016
Page oY

 

SUvagTHe SERCIAT MATL RECEIPT

U.S; DEPARTMENT OF JUSTICE , ss EDERAL BUREAU OF PRISONS

 

 

 

 

4
TO: (Address of FPerenn Recsieing (institution Hema}

iked State Court of Ay eals Crd eral Correckional Lusti futon
ai

For the Seventh Civeact | Fairton, NT
2145. Dearborn St:
chicago, IL @0C04

(Gemate’ s Hama and Register Re., am Date: 3-96 “20
: Housing nit } :

Kenneth R. Smith
POG TIO? Bl.

 

 

 

z

| | _ Ayedl Brie?

(iegtete Signatare

vo
i

i
ENTER SEGNATURE ; TITTLE ANG DATE OF STAN? MEMBER RECEIVING SPECIAL MATL

Wh ‘Mi a shefo

‘(print/Signatuze and Tit®e} (Date Special Mail RAcalve trom Inmate)
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 4 of 19

UNITED STATES COURT OF APPEALS
POR THE SEVENTH CIRCUIT

Kenneth R. Smith )
\ 08-cr-188
ve ) 15-cv-755

)

UNITED STATES )

MOTION OF APPEAL,

COMES NOW, Kenneth R. Smith, petitioner, pro se, in the above captioned
Cause, pursuant to the holdings of Haines v. Kerner, 404 U.S. 519, "Tal

- document filed pro se is to be libetallly construed."

"It is by now axiomatic that the district court have a special responsibility
to construe pro se complaints liberally and to allow ample oppertumity for
amending the complaint when it appears that, by doing so, the pro se litigant
would be able to state a meritorious claim. Not only is the district court
to view the pro se complaint with an understanding eye, but while the court
is not to become an advocate, it is incumbant on it to take appropriate
measures to permit the adjudication of pro se claims on the merits, rather
than ‘to order their dismissal ori technical grounds.'t Donald v. Cook County,
95 F.3d 548 (7th Cir. 1996). :

 

Wherefore petitioner respectfully requests this Honorable Court “accept
this filing.

Petitioner puts forth this appeal based upon the District Court's otder dated
February 24, 2020, in which the court denied petitioner's motions under Fed.
R. Civ P. 60(b)(dkt #9), made false statements, and admitted violating
petitioners Due Process Rights.
Case: 3:15-cv-00755-bbc Document#:17 Filed: 06/08/20 Page 5 of 19
I, Motion under Rule 60{b).

Petitioner filed a Motion for clarification (dkt #5) on Decimber-21, 2015,
which provided the basis for the Rule 60(b) Motion.
The rule 60(b) motion was filed in February of 2016.

Argument

In the denial of petitioner's 60(b) Motion, originally.denied in February,
2016, but not actually filed until Febraury,2020, the District Court stated
"Injothing in either [dkt #5 or #6] shows that it was error to find petitoner's
motions under 28 U.S.C. §2255 and his two succeeding motions were untimely

or without merit." Nothing could be farther from the truth. In petitioner's
60(b). Motion he pionted out the fact that, albeit less articulate, that the
district. court admitted that "[iln his original motion, petitioner asserted
that his conviction and sentence should be vacated because...the atatute that
he was found to have violated does not prohibit the actual production of any
visual depiction of any minor engaging in any sexually explicit conduct.

T denied the [§2255] motion,...in part because the statute has been upheld
against similar challenges on numerous occasions." IN the very next paragraph
the court stated; "petitioner complains that the court did not cite any
provisions in 18 U.S.C. §2255that prohibits the production of a visual depiction
of sexually explicit conduct involving a minor. There is no such language

in the statute, because it was not written to prohibit ‘the production of

a visual. depiction of sexually explicit conduct involving a minor'. Rather

it make criminal certain acts that would make it possible to product such

a depiction." Smith v. United States, 2015 U.S. Dist LEXIS 172406 (W.D.

Wis. 2015). This provides Prima Facle.evidence that is was in fact an

"error to find petitioner's motion{s]...without merit." This would have

made reconsideration warrented due to the court's lack of jurisdiction.

a. Jurisdiction

The fact that the disrtict court provided evidence that §2251(a) does not
prohibit the production of a visual depiction, it stands to reason that the
district court does not have subject matter jurisdiction over a production
‘charge. 18 U.S.C. §3231 provides; "[t]he district courts of the United States
shall have original jurisdiction,... of all offenses against the laws of the
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 6 of 19

United States." Petitioner, being a person of average intellegence, takes
this to mean that because 18 U.S.C. §2251(a) is a legislatively created law,
an offense against that law would consist of engaging in the activity that
the statute, as written, prohibits. Therefore, because production is not
prohibited, the court carmot have subject matter jurisdiction over production,

edering any judgements based upon production of child pornography void.

II. Abuse of Discretion,
STANDARD |

"An abuse of discretion occurs where the court's decision is clearly unreasonable,
arbitrary, or fanciful, is based on an erroneous conclusion of the law, the
courts findings are clearly erroueous, or the record contains no evidence

upon which the court rationally could have based its decision. “Zafer Taahut
Insaat V. Tiscaret A.S., 833 F.3d 1356, 1365 (Fed. Cir. 2016)." R-Boc
Representatives, Inc. v. Minemeyer, 233 F. Supp. 3d 647 (7th Cir. 2017).

 

ARGUMENT

In their February 2020 order the district court stated; "Kennteh Smith was

found guilty of knowingly and intentionally using a minor to engage in sexually
explicit conduct for the purpose of producing a visual depiction of such conduct,
case no.08-cr-188, dkt #2.'!(dkt #2 is petitioners indictment). Petitioner
asserts that this statementis clearly erroneous. According to petitioner's
Warrant of Arrest (exibit 1), Pretrial Services Report (exibit 2), and his
Judgement In A Criminal Case (exibit 3), petitioner was charged with, found
guilty of, and convicted of production/manufacture of child pornography.

Because of this fact, it stands to reason thatpetitioner's conviction for
production of child pornography is based solely upon an erroneous conclusion

of the law, because production is not prohibited under the charging statute,

This abuse of discretion is further compounded by this statement from the
February 2020 order; "[ujnless and until the law’ changes to permit defendant/
petitioner to file a successive collateral attack under 28 U.S.C. §2255(h)(2),

any documents, including motions, that defendant/petitioner files in 08-cr-188
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 7 of 19

or 15-cv-755 will be added to his court file, but not acknowledged or docketed."
This statement is completely unreasonable and arbitrary and is in direct
contridiction to petitioner's right to Due Process, as an appeal of right
cannot be taken if an inferior court fails to file a document or motion, and

does not make a decision on the document or motion.
TII. Redress.

Again petitioner feels that it should be brought to this court's attention

that, although the district court in some way responded to petitioner's

original motion for redress, they still have not presented a reason for neglecting
to file, or providing an answer to the unfiled motions. Petitioner sees this

as an ongoing problem, because in the February 2020 order the court stated;
"Tallthough a copy of that order [dkt #11] was not filed in case no. 08-cr-

188, I will direct the clerk of court to add it to that case now." Some four

years later. Petitioner feels that what should disconcerting to this court

is the fact that this cannot be an isolated imcident.

Petitioner must also mention at this time that due to the district court's
admittance that they will not be filing any of petitioner's motions, he has
provided this court with a copy of the Notice of Appeal for the instant appeal.

CONCLUSION

Because the district court abused its discretion by presenting erroneous
statements in its 2020 order and has shown complete contempt for petitioner's
Due Precess rights ,:as well as this court's instructions, petitioner requests
this court act in its Constitutionally mandated capacity and vacate petitioner's
conviction and sentence for abuse of discretion and lack of jurisdiction of

the district court.

Sincerely,

Go-
7
Case: 3:15-cv-00755-bbc Document #: 17 Filed:.06/08/20 Page 8 of 19

CERTIFICATE OF SERVICE
I Kenneth Smith, certify that, due to the mailroom closure, I placed the
foregoing documents in the prison mailbox on the 26}, Gay of March, 2020,

I request a file stamped copy be returned to the address below.

 
   

Kefneth Smith
FCT Fairton

P.O. Box 420
Fairton, NJ 08320
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 9 of 19
‘ Case: 3:08- -Cr-00 Y8B:bbC ym Document #: 9 Filed: 02/26{2009—4 Page 1 of 1

 

 

 

 

.-ARRANT FOR ARREST
, ar DIS
United States District Court ree WESTERN DISTRICT oF Higtonsin

DOCKET NO iE WE JUDGE CASE NQ.

United States of America . 1 g Q C oe é3 PH t:05

Vv 8 [OR be ER

, NAME AND ADDRESS OF INDIVIDUAL TO'BE ARRESTED. I

Kenneth R. Smith, .

enn m Kenneth R.Smith
Defendant. cio Columbia County Jail

 

 

‘| Warrant Issued on the Basis of:

[x] Indictment [} Orderof Cour [] Information _[] Complaint

 

TO: Any Authorized Law Enforcement Officer.

 

District of Arrest: City:

 

YOU ARE HEREBY COMMANDED to arrest the above-named person and bring that person before
the United States District Court to answer to the charge(s) listed below.

 

DESCRIPTION OF CHARGES

 

Production of child pornography

 

IN VIOLATION OF 18 U.S.C. Section 2251(a)

 

Bail) DETENTION REQUESTED BY THE UNITED STATES ATTORNEY'S OFFICE

 

Other Conditions of Release:

 

 

 

 

 

 

Ordered By: Federal Judge/Magistrate Juage Date Order:
Clerk of Court: gs uly TIA Date Issued: DEC 11 2008
Peter A. Oppeneer
RETURN
This Warrant was — and executed with the arrest of the above-named person.
Date Received: LL OS Date Executedy/ we logs

 

 

 

Name and Title of Arresting Officer:

ON CANLL Sy DUTY coe copter |

 

 

 

 

[
E yi bit wn FID \U733

 
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 10 of 19
psi (12/05) Kenneth 2 Smith/0758 3:08CRO6188-001

CONFIDENTIAL; NOT TO BE READ BY AGENTS: This report is provided for the purpoac of BAIL REPORT
DETERMINATION ONLY and shall otherwise be confidential pursuant to; 18 USC 3153(c)1).

PRETRIAL SERVICES REPORT

 

 

 

 

 

District/Office Charge(s)(Title, Section and Description)
Wester District Of Wisconsin/Madison
Honorable Crocker, Stephen Title 18 U.S.C. § 2251(a) - Indictment - Production
Magistrate Judge of Child Pornography
Docket Number (Year - Sequence No. - Def. No.) Title 18 U.S.C. § 2252(a)(4) - Possession of Child
0758 3:08CRO00188-001 Pornography

 

 

Name Employment Status

Address loyed
c/o Jefferson County Jail

411 8. Center Ave
J L
At Address Since im Community

2008

 

INTRODUCTION: |

The two-count indictment alleges that in 2007 Kenneth R. Smith allegedly produced by videotape child
potnography by using a minor to engage in sexually explicit conduct. The video depicts the exhibition of a
minor's genitals and pubic area. The defendant also allegedly possessed a videotape containing images of a
minor engaging in sexually explicit conduct.

Mr. Smith is in state custody serving a sentence for non-payment of a fine in a Jefferson County, Wisconsin,
drug offense. He will enter federal custody on December 31, 2008.

Mr. Smith is represented by Federal Defender Michael Lieberman. Attomey Lieberman declined to allow the
defendant to be interviewed for this report.

The following information was gathered from the U.S. Attorney's Office, an interview with the defendant's
state probation agent, and review of automated records.

DEFENDANT HISTORY / RESIDENCE / FAMILY TIES:

According to the state probation agent, the defendant, Kenneth R. Smith, age 33, was born in Wisconsin. He
does not hold a U.S. Passport and has never traveled outside of the United States.

Mr. Smith's father, Reginald Smith, lives in Watertown, Wisconsin. Reginald Smith is registered as a sex

offender following a conviction for third degree sexual assault. The defendant's mother, Yvonne Smith, died
in 2003,

The defendant has two sister's: Kari Hopmann of Watertown, Wisconsin, and Regina Smtih, of Beaver Dam,
Wisconsin. The defendant told the state agent that he has no contact with his sisters.

exibit 2

Page 1
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 11 of 19

       

nited States District Court

Western District of Wisconsin

AO 245 B (Rav. 3/074N dudomant - Page 1

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(for offenses committed on or after November 1, 1987)
Vv. Case Number: 08-CR-188-C-01
KENNETH R. SMITH Defendant's Attorney: Michael W. Lieberman

The defendant, Kenneth R. Smith, pleaded guilty to count 1 of the indictmeni.

Count 2 of the indictment is dismissed on the motion of the United States.

ACCORDINGLY, the court has adjudicated defendant guilty of the following offense(s):

 

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. § 2251 (a) Manufacture Child Pornography, a Class B felony July 4, 2007 4

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS FURTHER ORDERED that the defendant shail notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United
States Attorney of any material change in the defendant's economic circumstances.

 

 

Defendant's Date of Birth: Aprii 2, 1975 (Also used June 25, 1981) June 16, 2009
Defendant's USM No.: 06790-090 Date of Imposition of Judgment
Defendant's Residence Address: = Transient /s/ Barbara B. Crabb
Defendant's Mailing Address: | Jefferson County Jail Barbara iudoe

411 South Genter Street

Jefferson, W! 53549

June 17, 2009
Date Signed:

 

E xibit 45
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 12 of 19

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

Kenneth R. Smith,
08-cr-188-bbe
Vv.
T5-cv-/55-bbe
United States.

NOTICE OF APPEAL

Comes now, Kenneth R. Smith, Petitioner, pro se in the above
captioned matter, in line with the holdings of Hains v. Kerner,
‘hoping this Court liberally construe this motion and allow the

relief requested.

Petitioner brings this Notice of Appeal to this Court based upon
the order dated February 24, 2020, which denied - Petitioner's
Motion for Reconsideration (Dkt. #9), Petitioner's Motion to
Supplement (Dkt. #10) and his Motion Seeking Clarification (Dkt.
#12). This notice will also allow jurisdiction to the Court of
Appeals, as Petitioner is still seeking redress for the district

court's failure to file two motions sent by Petitioner.

Sincerely,

Kenneth R. Smith
Case: 3:15-cv-00755-bbc Document #:17 Filed: 06/08/20 Page 13 of 19

CERTIFICATE OF SERVICE

LT, Kenneth R. Smith, certify that this document was placed in the
prison legal mailbox on the 67h day of March, 2020. I request a
file stamped copy be provided to the address below for proof of

filing.

Sincerely,

Kenj@th R. Smith
Reg. No. 06790-090
F.C.L. Fairton

P.O. Box 420 Oe
Fairton, NJ 08320
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 14 of 19

AFFIDAVIT ACCOMPANYING MOTION
FOR PERMISSION TO APPEAL IN FORMA PAUPERIS

 

 

 

 

District Court No._OF -C 19S
Appeal No. LS CVSS
v. .
Affidavit in Support of Motion

I swear or affirm under penalty of perjury that,
because of my poverty, I cannot prepay the docket
fees of my appeal or post a bond for them. I believe
T am entitled to redress. I swear or affirm under
penalty of perjury under United States laws that my
answers on this form are tue and correct. (24
U.S.C. § 1746; 18 U.S.C. § 1621.)

Signed: Lo

Instructions

Complete all questions in this application and

" then sign it. Do not leave any blanks: if the answer

to a question is “0,” “none,” or “not applicable
(N/A),” write in that response. If you need more
space to answer a question or to explain your
answer, attach a separate sheet of paper identified
with your name, your case’s docket number, and
the question number.

3~6-2020

Date:

 

My issues on appeal are:

1, For both you and your spouse estimate the average amount of money received from each of the
following sources during the past 12 months. Adjust any amount that was received weekly,
biweekly, quarterly, semiannually, or annually to show the monthly rate. Use gross amounts, that
is, amounts before any deductions for taxes or otherwise.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Income source Average monthly Amount expected next

amount during the past | month

| 12 months
You Spouse You Spouse
| Boployment $3500 [$ W/4 |$ 86.00 18 W/4

Self-employment $ & $ AA $B $A
Income from real property (such as rental income) [$  &. $ M/A_|$ Q. $ MA
Interest and dryidends $ A $ WA $8 $ Me a
Gifts $A $ VA_|$ Q |$ v4
Alimony $ & $ VIA $ $ Wh
Child support S$ © [$474 $  O 5 Wis
Retirement (such as social security, pensions, $ $ $ $
annuities, insurance) S N/A & MA
Disability (such as social security, insurance «| $ . $ $ $
payments) 0 WV / ff & Mf
Unemployment payments ; $§ & $ WA § © |$ 4

 

 

 

 

 
Case: 3:15-cv-00755-bbc Document #: 17 Filed: 06/08/20 Page 15 of 19

 

 

 

 

 

 

 

 

 

 

Public-assistance (such as welfare) g$ & $ W. A wares § WA
Other (specify): $ § WA 13 & $ Mie
Total monthly income: $0 £6.00 | $0 4,44 | $0 800 | $0 HA
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay

is before taxes or other deductions.)

Gross
mo

$ .
$
$

Address Dates of employment

Employer

 

3, List your spouse ’s employment history for the past two years, most recent employer first. (Gross
monthly pay is before taxes or other deductions.) -

Address Dates of employment | Gross

mmo

ML AR ; $

Employer

$
$

 

4, . How much cash do you and your spouse have? $ WM Ink’

Below, state any money you or your spouse have in bank accounts or in any other financial

 

 

 

 

 

 

 

 

 

 

instinution,
Financial Institution Type. of Account Amount you Amount your
have spouse has
WA NV LA $s $ VL
“iy AMA s @B $A:
Aer WVLAE $ & $ We

If you are a prisoner seeking to appeal a judgment in a civil action or proceeding, you must attach a
siatement certified by the appropriate institutional officer showing all receipts, expenditures, and
balances during the last six months in your institutional accounts. If you have multiple accounts,
‘perhaps because you have been in multiple institutions, attach one certified statement of each accourt.

5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and
ordinary household furnishings.

 

 

 

 

 

 

 

 

 

Home Other real estate Motor vehicle #1
(Value) $ 2 (Value) $ a (Value) $ 8S
Make and year: on
Model: AS xf
MONE MOWE Registration 47/4

 
. Case: 3:15-cv-00755-bbc Document#: 17 Filed: 06/08/20. Page 16 of 19

 

 

 

 

 

 

 

 

 

Motor vehicle #2 Other assets Other assets

(Value) $ XY (Value) $ eR (Value) $ XQ.

Make and year: A// 7

Model: ALL

Registration #: V/A W OV 2 MOVE

6. State every person, business, or organization owing you or your spouse money, and the amount
owed,

Amount owed to you

Person owing you or your spouse
mon

7. State the persons who rely on you or your spouse for support.

Name for, if under 18, initials o Relationshi

Amount owed to your

ouse

 

 

8. Estimate the average monthly expenses ofy you and your family. Show separately the amounts paid
by your spouse, Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or
annually to show the monthly rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You | Your Spouse
Rent or home-mortgage payment (include lot rented for mobile home) $ §
' Are real estate taxes included? £ 1 Yes [ ]No
Is property insurance included? _[_] Yes [ ]No S MAA
Utilities (electricity, heating fuel, water, sewer, and telephone) $ 2 $ AMA.
Home maintenance (repairs and upkeep} $ 3 AAA:
Food $ & $ AWA
Clothing 1$ $ WA
Laundry and dry-cleaning i$ 5 __|$ Wk
Medical and dental expenses $. $ Wh
Transportation (not including motor vehicle payments) $ g $ M/s “A-
Recreation, entertainment, newspapers, magazines, etc. $ y $ wv, ZL ‘A
Insurance (not deducted from wages or included in mortgage payments)
Homeowner’s or renters: bo $ WA.
Life: $8 $ 4/4.
Health: $ 8 $ Ald
~ Motor vehicle: § $ A A-
Other: $6 8 $ AA
Taxes (not deducted from wages or included m mortgage payments) 3 $ .
(specify): G | wt

 

 

 
Case: 3:15-cv-00755-bbc Document #: 17° Filed: 06/08/20 Page 17 of 19

 

 

 

 

 

 

 

 

 

 

 

 

10.

ll,

Installment payments so
Motor vehicle $ © $ MLA
Credit card (name): $§ 8 $ MAA
Department store (name): $$) ®& $ AMA
Other: $ © $ AA

Alimony, maintenance, and support paid to others $° ®& $ LA

Regular expenses for operation of business, profession, or farm (attach $ $ .

detailed statement) & Wh

Other (specify): $ & $ AZ. ‘A
Total monthly expenses: $0 & $0 Ae

9. Do you expect any major changes to your monthly income or expenses or in your assets or

liabilities during the next 12 months?

f Yes Xx! No If yes, describe on an attached sheet.

Have you spent — or will you be spending — any money for expenses or attorney fees in
connection with this lawsuit?

{ ] Yes 1X] No Tf yes, how much?

 

 

Provide any other information that will help explain why you cannot pay the docket fees for your
appeal.

State the city and state of your legal residence; E, airton MS
Your daytime phone number: (__)__ WZ :

Your age: 7 — Your years of schooling: of

Last four digits of your social-security number; 4752
ViewAllTrangGambingdy_00755-bbc Document #:17 Filed: 06/08/20 Page 18 of ig ! of |

All Transactions

 

Inmate Reg #: 06790090 Current lastitution: Fairton FCT

Inmate Name: SMITH, KENNETH Housing Unit: FAI-B-L

Report Date: 03/18/2020 : Living Quarters: BO1-122L

Report Time: 3:15:55 PM ,
Date/Time Transaction Type Amount Ref# Payment# Balance
3/18/2020 7:20:58 AM Sales - Fingerprint ($49.45) 20 $39.29
3/14/2020 6:12:19 PM. TRUL Withdrawal $50.00 TLO314 $88.74
3/5/2020 8:03:07 PM TRUL Withdrawal ($30.00) TL0305 , $38.74
3/4/2020 6:48:00 AM Sales - Fingerprint ($23.80) 20 . $68.74
3/3/2020 5:10:31 PM TRUL Withdrawal ($30.00) TL0303 $92.54
3/3/2020 8:12:13 AM Pre-Release Transaction $0.06 VIPP0220 ,

3/3/2020 8:12:13 AM Payroll - PP $76.60 VIPP0220 $122.54
2/26/2020 6:50:37 AM Sales - Fingerprint ($24.90) 9 , $45.94
2/19/2020 11:23:51 AM Sales - Fingerprint ($99.95) 66 $70.84
2/19/2020 6:48:56 AM Sales - Fingerprint $0.00 16 $170.79
2/12/2020 6:46:24 AM Sales - Fingerprint ($32.05) 12 $170.79
2/10/2020 3:25:43 PM TRUI, Withdrawal ($10.00) TLO216 $202.84
2/9/2020 5:20:17 PM TRUL Withdrawal ($15.00) TLO209 $212.84
2/5/2020 6:04:01 PM TRUL Withdrawal (330.00) TL0205 $227.84
2/5/2020 7:47:44 AM Pre-Release Transaction , $0.00 VIPPGi20
2/5/2020 7:47:44 AM _ Payroil - IPP . $86.60 VIPPO120 $257.84
2/4/2020 6:00:22 PM TRUL Withdrawal ($30.00) TLO204 $171.24
1/31/2020 6:19:35 PM TRUL Withdrawal ($10.60) TLOI31 $201.24
1/30/2020 7:40:01 PM TRUL Withdrawal ($15.00) TLO130 $211.24
1/30/2020 3:10:42 PM TRUL Withdrawal ($30.00) TLO130 $226.24
1/29/2020 7:42:18 PM TRUL Withdrawal ($30.00) TLO12$ $256.24
1/29/2020 5:09:51 PM TRUL Withdrawal ($30.00) TL0i29 $286.24
1/29/2020 6:47:15 AM. Sales - Fingerprint ($19.65) 14 $316.24
1/29/2020 $:07:45 AM Lockbox - CD , $300.00 70101301 . 5335,89
1/22/2020 6:45:35 AM Sales - Fingerprint ($31.40) 15 $35.89
1/8/2020 7:04:08 AM Sales - Fingerprint ($37.60) 19 . 567.29
1/7/2020 7:40:31 AM Pre-Release Transaction $0.00 VIPP1219 ,
1/7/2020 7:40:31 AM Payroll - IPP $86.60 VIPPI219 $104.89
12/24/2019 7:04:55 AM Sales - Fingerprint (39,80} 9 $18.29
12/19/2019 7:30:22 AM Sales - Fingerprint ‘ . ($23.70) 26 , $28.09
12/7/2019 7:18:27 AM TRUL Withdrawal ($30.00) TL1207 $51.79.
12/5/2019 11:12:37 AM Sales - Fingerprint ($27.75) 1 ; $81.79
42/3/2019 2:38:00 PM Pre-Release Transaction $6.00 VIPP1119 |.

12/3/2019 2:38:00 PM Payroll - IPP $81.60 VIPP11i9 $109.54
11/27/2019 6:57:08 AM Sates - Fingerprint ($22.05) 13 $27.94
11/7/2019 6:53:35 AM Sales - Fingerprint ($42.45) 15 $49.99
11/5/2019 8:10:10 AM Pre-Release Transaction $0.00 VIPPIOIS

11/5/2019 8:10:10 AM Payroll] - IPP , ‘ $71.66 VIPP1019 $92.44
10/24/2019 7:14:45 AM Sales - Fingerprint ($90.60) 23 $20.84
10/12/2019 5:21:08 PM TRUL Withdrawal $100.00 TL1012 $111.44
10/7/2019 6:39:16 AM Sales - Fingerprint ($47.80) 5 $11.44
10/5/2019 7:29:23 PM. TRUL Withdrawal ($30.00) FLI00S $59.24
10/5/2019 9:10:57 AM TRUL Withdrawal ($30.00) TL1005 $89.24
10/4/2019 §:21:27 PM TRUL Withdrawal . ($30.00) TLI004 $119.24
10/4/2019 7:13:38 PM TRUL Withdrawal ($30.00) TL1004 $149.24
10/4/2019 8:03:42 AM Money Gram $25.00 33419277 $179.24
10/3/2019 6:57:40 AM Pre-Release Transaction $0.00 VIPP0919

10/3/2019 6:57:40 AM Payroll - PP $91.60 VIPPO919 | $154.24
9/24/2019 7:16:21 AM Sales - Fingerprint ($11.35) 25 $62.64
9/22/2019 8:54:29 PM TRUL Withdrawal $22.50 TLO922 $73,99

12

https://10.33.43.106/ruweb/ViewAllTransCombined aspx : 3/18/2020
ViewAllTrags@embinelcv-00755-bbc Document #;17 Filed: 06/08/20 Page 19 of #8° 1 of !

AH Transactions

 

Inmate Reg #: 66790090 Current Lnstitution: Fairton FCI
Jumate Name: SMITH, KENNETH Housing Unit: FALB-L
Report Date: 93/18/2020 Living Quarters: BOt-122L °
Report Time: 3:16:01 PM
Date/Time Transaction Type Amount Ref# Payment? . Balance
9/15/2019 12:12:42 PM TRUL Withdrawal - ($30.00) TLO915 $51.49
9/40/2019 7:05:10 AM Sales - Fingerprint ($36.70) 22 $81.49
9/8/2019 5:46:35 PM TRUL Withdrawal $10,00 TLO908 $118.19
9/8/2019 9:41:44 AM TRUL Withdrawal $10.00 TLOS08 $108.19
9/5/2019 6:16:35 AM Pre-Release Transaction $0.00 UIPP0819
9/5/2019 6:16:35 AM Payroll - IPP , $88.60 UIPPO819 $98.19
8/29/2019 6:54:12 AM Sales - No FP (Non-FP Session) ($1.85) 17 $9.59
8/29/2019 6:47:04 AM TRUL Withdrawal $10.00 TL0829 $11.44
8/27/2019 7:29:56 AM TRUL Withdrawal ($30,00) TLO827 $1.44

~ 8/27/2019 6:48:55 AM Sales - Fingerprint ($44.05) 11 $31.44
8/20/2019 7:07:06 AM Sales - Fingerprint ($48.50) 21 $75.49
8/17/2019 3:07:19 PM TRUL Withdrawal $100.00 TLO817 $123.99
8/13/2019 5:51:32 PM TRUL Withdrawal ($5.00) TL0813 $23.99
8/13/2019 5:16:49 PM TRUL Withdrawal ($15.00) TLO813 $28.99
8/13/2019 7:16:03 AM Sales - Fingerpont ($45.50) 31 $43.99
8/12/2019 7:25:27 PM TRUL Withdrawal ($30.00) TLO812 $89.49
8/12/2019 4:04:00 PM. Money Gram $56.00 33419224 $119.49
8/6/2019 7:09:50 AM Sales - Fingerprint ($24.30) 21 $69.49
8/5/2019 6:20:14 AM Pre-Release Transaction $0.00 UIPP0719
8/5/2019 6:20:14 AM Payroll - IPP $93.60 UIPP0719 $93.79
8/4/2019 8:02:56 AM TRUL Withdrawal ($5.00) TLO804 $0.19
8/3/2019 8:12:38 PM TRUL Withdrawal ($15.00) TLO8G3 $5.19
8/3/2019 6:35:30 PM TRUL Withdrawal ($30.00) TLO803 $20,19
7/31/2019 12:04:00 PM Western Union $50.00 33319212 $50,19
7/30/2019 8:09:56 PM TRUL Withdrawal ($2.00) TLO730 $0.19
7/28/2019 6:27:00 PM TRUL Withdrawal ($5.00) TLO728 $2.19
1/28/2019 8:51:02 AM TRUL Withdrawal ($16.00) FL0728 $7.19
23/2019 6:43:49 AM Sales - Fingerprint ($34.00) 10 $17.19
W12/2019 6:09:24 PM TRUL Withdrawal (35.00) TLO712 $51.19
72019 6:38:56 PM TRUL Withdrawal ($30.00) TLOVLI $56.19
7/10/2019 12:20:49 PM Sales - Fingerprint ($27.45) 58 $86.19
7/8/2019 6:38:24 PM TRUL Withdrawal - ($15.00) TLO7G8 $113.64
48/2019 12:51:56 PM Pre-Release Transaction $0.00 UIPP0619
18/2019 12:51:56 PM Payroll - IPP $78.80 UIPP0619 $128.64:

12
https://10.33.43.106/truweb/ViewAllTransCombined.aspx 3/18/2020
